March 28, 1913. The opinion of the Court was delivered by
This is an action for alimony. A motion was made, on notice before his Honor, Judge Prince, for alimony pendente lite, and also for counsel fees.
The motion was heard on the complaint and answer, supported by affidavits. At the hearing of the motion, the defendant asked for a reference to take testimony in regard to the facts. This motion was refused and an order made upon the showing allowing to the plaintiff alimony pendentelite of ten dollars per month and two hundred dollars counsel fee. From this order the defendant appealed upon four exceptions.
The first two exceptions complain that it was an abuse of discretion to make the order without a reference to ascertain the facts.
There was certainly no abuse of discretion. The plaintiff stated that the defendant used to her abusive and insulting *Page 206 
language and attempted to do her serious bodily harm by striking at her and offering to throw a lamp at her, which was only prevented by the interposition of her son. She alleged that she was guiltless of wrong.
The defendant admitted that he had charged her with serious misconduct and that he had used the lamp, but said he had done it only to frighten her, thereby admitting the assault. In his answer he offered to take her back, but in his affidavit he withdrew the offer.
The only question was as to the wife's drunkenness and other misconduct, and surely it can not be expected to allow such a question as that to be determined upon a preliminary motion.
These two exceptions are overruled. See Levin v. Levin,68 S.C. 126, 46 S.E. 945, and Gordon v. Gordon, 91 S.C. 246,74 S.E. 360, where the law is so clearly stated that it need not be restated.
The third exception complains that his Honor abused his discretion in finding that the plaintiff had made out a primafacie case. What has been said before applies here.
The fourth exception complains that his Honor erred in disregarding the affidavits on the part of the defendant. These affidavits were the voluntary statements of men who charged their mother with drunkenness and unchastity, and this Court will not say that his Honor was in error if he utterly disregarded them.
In order that there may be no misapprehension as to the holding of this Court, it is well to define "disregard." Century Dictionary — "Disregard" — "To treat as unworthy of regard or notice." Evidence may be considered and still disregarded.
All exceptions are overruled.
The judgment of this Court is, that the order appealed from is affirmed. *Page 207 
MR. JUSTICE HYDRICK concurs in the result and in theremarks of Mr. Justice Woods.